Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
The After Final amendment of December 1, 2020 has been entered and considered as requested by the RCE submission.  With the entry of the amendment, claims 8 and 15 are canceled, and claims 1-7 and 9-14 are pending for examination.
 
Information Disclosure Statement
The information disclosure statement filed January 19, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.


Drawings
The replacement drawing was received on June 11, 2020.  The drawing is approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
Claim 2 refers to R1 and R2 each comprising  2 to 8 carbon atoms.  However, parent claim 1 now requires R1 and R2 each have only 3 to 6 carbon atoms.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 2003-277942 (hereinafter ‘942), as evidenced by EITHER  Kotha, et al “Rongalite: A Useful Green Reagent in Organic Synthesis” (hereinafter Kotha article) OR Polenov, et al “Mechanism of Decomposition of Sodium Hydroxymethanesulfinate In Aqueous Solution” (hereinafter Polenov article), and further EITHER alone OR optionally further evidenced by Tachibana et al (US 2011/0051387).
Claim 1: ‘942 provides an electroless gold plating bath (liquid/solution) (0009, 0026), comprising at least one source of gold ions (0009, 0010), at least one reducing agent for gold ions (0009, 0015-0016), where the bath can also comprise an ethylenediamine derivative where the derivative can be N, N’-diethylethylenediamine, for example (0009, 0021-0024, note the stabilizing agent, where N,N’-diethylethylenediamine is specifically listed as an option). In ‘942, the pH of the bath can be in the claimed range (note pHs in Table 1, all in claimed range). As well, in ‘’942,  the pH range can also be 5 to about 10 (0029), and it would have been obvious to optimize from the range given, giving a value in the claimed range. In the case where the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
(A) As to using branched alkyl residues of 3-6 carbon atoms for the R1 and R2 such that the ethylenediamine derivative meets the requirements of Formula (I) as claimed, while ‘942 exemplifies N, N’-diethylethylenediamine, it also allows other stabilizer agents to be used of formula 1 (0020-0024), and (1) in the formula 1 of ‘942 it is indicated and exemplified that R3-R6 can be H, and R1 and R2 (corresponding to applicant’s R1 and R2) can specifically be branched alkyl groups such as isopropyl, isobutyl with 3 or 4 carbons each, and thus it would be understood that the claimed formula (I) with branched alkyl groups as claimed would be taught by ‘942 (0020-0024), and would give a stabilizer meeting the requirements of claim 1 to use.  (2) Or, at the least, in the formula 1 of ‘942 it is indicated and exemplified that R3-R6 can be H, and R1 and R2 (corresponding to applicant’s R1 and R2) can specifically be branched alkyl groups such as isopropyl, isobutyl with 3 or 4 carbons each, and thus it would be understood that the claimed formula (I) with branched alkyl groups as claimed would be suggested to one of ordinary skill in the art before the effective filing date of the claimed invention by optimizing from the possible R groups to use, and would give a stabilizer meeting the requirements of claim 5 to use.  It is noted that applicant has attempted to show criticality of their formula with comparison of Examples in the specification, however, criticality commensurate in scope to what is claimed has not been shown, where only one of the possible branched groups that can be used in the invention is tested, only two of the lower carbon amounts of linear chains are tested, and these are only tested at one point, so it is not clear what happens at other points and at higher carbon amounts in the R groups for example (noting that no limit as to the amount of 
(B) As to the bath being aqueous (1) ‘942 indicates that the gold compound used would be water soluble (0009) and the amounts of material used would indicate an additional solvent would need to be present (note 0011, 0015, 0017, 0020, 0025, Table 1), and furthermore, reference to evaporation of water is provided if the temperature is too high (0027), indicating that water would be present, and no solvent other than water indicated as present, and thus it would be understood that the bath is aqueous and water is the prevailing liquid medium to give the solubility of the gold compound and solvent in the bath.  Alternatively (2) ‘942 indicates that the gold compound used would be water soluble (0009) and the amounts of material used would indicate an additional solvent would need to be present (note 0011, 0015, 0017, 0020, 0025, Table 1), and furthermore, reference to evaporation of water is provided if the temperature is too high (0027), indicating that water would be present, and thus it would at least be suggested to one of ordinary skill in the art before the effective filing date of the claimed invention to provide that the bath is aqueous to provide a solvent where the gold compound is indicated as water soluble and it is indicated that water would be acceptably present in 
(C) As to the reducing agent being an aliphatic aldehyde (such as formaldehyde, noted in the specification as filed as an aliphatic aldehyde, note page 7, line 16 of the specification as filed), ‘942 provides that the reducing agent used in the plating bath can be formaldehyde sodium sulfoxylate (rongalite) (0016), plating bath temperature can be 60-100 degrees C (0027), and the source of gold can be a gold cyanide compound such as gold cyanide potassium or sodium (0009-0010).  
(C)(1) Using Kotha article as evidence: Kotha article evidences that rongalite (formaldehyde sodium sulfoxylate) was found to decompose in aqueous solution at 80 degrees C to produce formaldehyde among other compounds (page 1650).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘942 to optimize the plating bath temperature from the range given, giving a temperature of 80 degrees C for use, for example, where In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).    Furthermore, at the least, as discussed above, it would have been 
(C)(2): Using Polenov article as evidence: Polenov article evidences that Rongalite was found to decompose in aqueous solution at approx. 343 K (approx. 70 degrees C) (page 677), where the pH of such solution for decomposition can start at approx. 8 and continue downwards over time (figure 4).  The decomposition produces formaldehyde among other compounds (pages 676-677). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘942 to optimize the plating bath temperature from the range given, giving a temperature of 70 degrees C for use, for example, where In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).    Furthermore, at the least, as discussed above, it would have been obvious to optimize the pH range from the range given by ‘942, which would result in values such as 8, 7.8, etc. from the range described for ‘942 and also note the use of a pH of 8 in the Table 1 
Furthermore, optionally using Tachibana, Tachibana evidences that for gold electroless plating with a gold cyanide compound such as gold potassium cyanide or gold sodium cyanide, the reducing agent can be a aliphatic saturated aldehyde such as formaldehyde at a plating bath temperature of 40-90 degrees C(0117-0122).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that by providing the plating bath of ‘942 with rongalite and a temperature of 70 or 80 degrees C, that the decomposition to formaldehyde would be considered to provide a predictably acceptable plating as evidenced by Tachibana as formaldehyde along the rongalite of ‘942 would be a known reducing agent for similar gold cynanide compounds.
Claim 2: When using the branched alkyl residues of ‘942 as discussed above for claim 1,  R1 and R2 can be the same and comprised of 3 or 4 carbon atoms, such as isopropyl or isobutyl (0021-0023), and it would have been obvious to select from the materials indicated, giving a selection of R1 and R2 as claimed.

Claim 4: When using the branched alkyl residues as discussed of ‘942 discussed for claim 1  and 2 above, there would be no amino or hydroxyl moieties in the alkyl groups for R1 and R2.
Claim 5: As to using iso-propyl (isopropyl) for R1 and R2, isopropyl would be indicated as an option for R1 and R2 (0021-0023).  Applicant has argued that branched groups/isopropyl would be shown in the Examples to provide superior results, but as discussed for claim 1 above, a showing commensurate is scope with what is claimed has not been made.
Claim 6: the concentration of the plating enhancer (stabilizing agent, such as N, N’-diethylethylenediamine or other ethylenediamine derivative in ‘942) can be 0.002 to 1 mol/l (0025), in the claimed range, and alternatively, it further would have been obvious to optimize within the range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 7: Furthermore, as to the concentration of plating enhancer of 10-100 mm/L, in ‘942,  the concentration of the plating enhancer (stabilizing agent, such as N, N’-diethylethylenediamine or other ethylenediamine derivative in ‘942) can be 0.002 to 1 mol/l (0025), overlapping the claimed range and it further would have been obvious to optimize within the range, giving a value in the claimed range. In the case where the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 9: As to the molar ratio of reducing agent to plating enhancer, ‘942 provides that the reducing agent amount can be 0.001 to 1 mol/l (0017), and the enhancer (stabilizing agent, such as N, N’-diethylethylenediamine or other ethylenediamine derivative in ‘942) amount can be 0.002 to 1 mol/l (0025). Furthermore, as to the amount of formaldehyde present, noting the formula of rongalite as evidence by Kotha article (Na+HOCH2SO2-.2H2O, page 1650) or Polenov article (HCOH2SO2Na-2H2O, page 677) and the break up to sodium sulfite, sodium sulfide, formaldehyde, and water and liberate sulfur dioxide and hydrogen sulfide (page 1650, when using Kotha article) and when using Polenov article noting the breakup into formaldehyde and other materials (page 676), it would have been obvious to one of ordinary skill in the art before the effective filing dates of the claimed invention to determine the amount of formaldehyde and other materials resulting from the decomposition of the rongalite (at least at a specific time) and that this would be a percentage of the rongalite based on the formed materials, and the amount enhancer to use in order to provide controlled results to allow consistent plating results, and as a result of such optimization the amount of enhancer and formaldehyde would give ratio results in the claimed range.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Applicant has provided an example as to the ratio, but the showing is not commensurate in scope to what is claimed, with only testing one enhancer compound, and also not 
Claim 11: In ’942, the amount of gold can be 0.002 to 0.05 mol/l (0011), which given a mol. weight of gold of about 197 g/mol (the Examiner takes Official Notice that this would be the mol. weight of gold, as applicant has not traversed this position from the Office Action of May 19, 2020 it is understood to be agreed to), would give about 0.39 to 9.85 g/l, in the claimed range.
Claim 12: In ‘942, the gold plating bath can further contain a complexing agent that can be a carboxylic acid such as ethylenediaminetetraacetic acid (EDTA) (0009, 0013).
Claim 13: ‘942 further provides plating with the plating bath as discussed for claim 1 above, where a substrate (plated object) would be provided and at least a portion of the surface of the substrate would be contacted with the plating bath, and thereby depositing a gold layer onto the at least a portion of the surface of the substrate (0026, 0030, 0033-0036).
Claim 14: The portion of the surface to be plated can consist of nickel layer, for example (0030).

Claim  10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘942 as evidenced by EITHER Kotha article OR Polenov article, EITHER alone OR further as evidenced by Tachibana as applied to claims 1-7, 9 and 11-14 above, and further specifically as evidenced by Polenov article.
Claim 10:  in ‘942 pH of the bath can be in the claimed range (note pHs in Table 1, all in claimed range). As well, in ‘’942,  the pH range can also be 5 to about 10 (0029), prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
When using Polenov article alone as the evidentiary reference, Polenov article shows how the pH range can start at approx. 8  for decomposition and decomposition also occur as the solution passes through pHs down to 6 (figure 4).  Therefore, it would be understood from the evidence of Polenov article that the decomposition of the rongalite occurs in the pHs in the claimed range.  
When using Kotha article and further as evidenced by Polenov article, Kotha article describes that the rongalite decomposes, but also has maximum stability at pH 6-9.  However, Kotha article does not specifically state that decomposition does not occur at this range. Polenov article shows how the pH range can start at approx. 8  for decomposition and decomposition also occur as the solution passes through pHs down to 6 (figure 4).  Therefore, it would be understood from the evidence of Polenov article that the decomposition of the rongalite occurs in the pHs in the claimed range.  

The rejection of claims 1-4, 6-7 and 9-14 under 35 U.S.C. 103 as being unpatentable over Kiso et al (US 2008/0138507) is withdrawn due to the amendment of December 1, 2020 changing the scope of the claims.

The Examiner notes page 1 of the PubChem description of N, N’-diethylethylenediamine as indicating the formula of this compound.  The Examiner notes page 1 of the ChemicalBook description of N, N’-bis(3-

Response to Arguments
Applicant's arguments filed December 1, 2020 have been fully considered. 
(A) Note the adjustment to the rejections with the additional providing of the Polenov reference.
(B) As to the rejections using ‘942 as the primary reference, applicant argues that the claimed pH range of 5-9 in claim 1 and 6-8 in claim 10 would not be suggested because Kotha article would  indicate that Rongalite has maximum stability at pH 6-9, and so there would be no expectation of Rongalite decomposing, and it would only be useful as a reducing agent when decomposed, and while ‘942 teaches an overlapping pH range, it does not teach using this for Rongalite.
The Examiner has reviewed these arguments, however, the rejections above are maintained.  Examiner notes that when using Kotha article, even in the light most favorable to applicant, the claim 1 range of 5-9 is broader than the maximum stability range of 6-9.  As noted in the rejection of claim 10, the pH range of ‘942 can be 5 to about 10 (0029) and it would be obvious to optimize from the range given, giving a value in the claimed range. Such a value can include 5, 5.5, etc. outside of the range described by Kotha article as most stable. Therefore, it would be understood that Rongalite can be used in a solution of ‘942 with a pH in the claimed range providing for the described decomposition to formaldehyde.   As to ‘942 not indicating that the pH 
As to the requirements of claims 1 and 5 as to the branched alkyl and the use of iso-propyl, the Examiner is of the position that ‘942 would give such material as an option as discussed in the rejections of claims 1 and 5 and a showing of criticality or unexpected results commensurate in scope with what is claimed has not been made, and therefore, the rejections above are maintained.
(C) As to the use of Kiso, this rejection has been withdrawn due to the amendments changing the scope of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718